  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


LATONGA DIXON,                       )
                                     )
     Plaintiff,                      )
                                     )          CIVIL ACTION NO.
     v.                              )            2:18cv436-MHT
                                     )                 (WO)
VICTORIA'S SECRET STORES,            )
LLC,                                 )
                                     )
     Defendant.                      )

                              JUDGMENT

    The     court    having    been       informed      in   the    notice

concerning    settlement      conference        (doc.    no.      49)   that

this cause is now settled, it is the ORDER, JUDGMENT,

and DECREE of the court that this lawsuit is dismissed

in its entirety with prejudice, with the parties to

bear their own costs and with leave to the parties,

within 49 days, to stipulate to a different basis for

dismissal    or     to   stipulate       to   the   entry    of    judgment

instead of dismissal, and with leave to any party to

file, within 49 days, a motion to have the dismissal
set aside and the case reinstated or the settlement

enforced, should the settlement not be consummated.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of    the   Federal    Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 22nd day of October, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
